DETAILED ACTION

The instant application having application No 17/229597 filed on 04/13/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
The claim 6 has the conditional limitation “whether the current priority”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent Application No. 16514243 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on controls transmission of the sidelink data using the allocated radio resources and vice versa.
For claim 1, Patent Application discloses a  user equipment operable in a wireless communications system supporting direct communication between user equipments, comprising circuitry, which, in operation selects a sidelink destination group (ProSe destination) associated with a sidelink logical channel having a highest logical channel priority among sidelink logical channels, which have data available for transmission in a sidelink control period (SC period) and which have not previously been selected in the same sidelink control period, wherein each of the sidelink logical channels belongs to a sidelink destination group, each of the sidelink logical channels is allocated to a logical channel group (LCG) depending on a priority of said each sidelink logical channel and on a priority of the logical channel group, and the logical channel group is defined per sidelink destination group; and allocates radio resources to sidelink logical channels belonging to the selected sidelink destination group in decreasing priority order; and a transmitter, which, in operation, transmits the data using the allocated radio resources(See Claim 1).
For claim 2, Patent Application discloses the logical channel priority depends on at least one factor chosen from a destination group priority associated with the sidelink destination group, a logical channel group priority associated with a group of logical channels, grouped according to a data type; a geographical location of the user equipment an emergency level in which the user equipment is operating; and a user equipment identifier(See Claim 2).
For claim 3, Patent Application discloses a receiver, which, in operation, receives an indication of logical channel priorities of the respective logical channels determined by a ProSe  (proximity services) function in a ProSe entity of the wireless communications system, and stores the logical priorities(See Claim 3).
For claim 4, Patent Application discloses the circuitry, in operation, determines a logical channel priority of a logical channel(See Claim 4).
For claim 5, Patent Application discloses a buffer, which, in operation, stores data to be transmitted for a logical channel; wherein, the circuitry, in operation, modifies a current priority of said logical channel into a modified priority either based on own recalculation of the priority or based on a command received from a ProSe function(See Claim 5).
For claim 6, Patent Application discloses the data stored in the buffer before modification are either flushed or transmitted with the current priority depending on at least one factor chosen from a comparative determination of whether the current priority is higher than the modified priority; a level of the modified priority; and a cause of the modification(See Claim 6).
For claim 7, Patent Application discloses the circuitry, in operation determines that the user equipment is selected or not selected to transmit data among the user equipments of the wireless communications system; responsive to determining that the user equipment is not selected, suspends sidelink logical channels associated with the user equipment and does not select or allocate resources to the suspended sidelink logical channels; and responsive to determining that the user equipment is selected, resumes the sidelink logical channels which were previously suspended(See Claim 7). 
For claim 8, Patent Application discloses the circuitry, in operation: determines that the user equipment is not to transmit data, according to messages exchanged in the wireless communications system between the user equipments and/or a proximity service entity in a layer above MAC (medium access control), and responsive to determining that the user equipment is not to transmit data, stops transmission of data and/or sidelink control information(See Claim 8).
For claim 9, Patent Application discloses the circuitry, in operation extracts, from sidelink control information on physical layer or a MAC (medium access control) PDU (protocol data unit), received from another user equipment, a user equipment priority indicator; compares the extracted user equipment priority indicator with an own user equipment priority stored in the user equipment or a priority of the data to be transmitted; and responsive to the own user equipment priority being lower than the extracted user equipment priority indicator, determines that the user equipment is not selected to transmit data(See Claim 9).
For claim 10, Patent Application discloses responsive to the user equipment having a floor and receiving sidelink control information from another user equipment with a higher user equipment priority, the circuitry stops transmission of the data via the transmitter(See Claim 10).
For claim 11, Patent Application discloses the user equipment priority indicator is carried within a MAC header of the MAC PDU and is configured by a ProSe (proximity services) entity of the wireless communications system(See Claim 11).
For claim 12, Patent Application discloses the circuitry, in operation, reports to a network node of the wireless communications system a status of a buffer associated with a logical channel priority(See Claim 12).
For claim 13, Patent Application discloses the circuitry, in operation, selects the radio resources to be allocated from a resource pool, and selects the resource pool among a plurality of resource pools according to a priority associated with the selected sidelink destination group or a logical channel priority associated with a logical channel from which the data is to be transmitted (See Claim 13).
For claim 14, Patent Application discloses a method performed at a user equipment operable in a wireless communications system supporting direct communication between user equipments, the method comprising selecting a sidelink destination group (ProSe destination) associated with a sidelink logical channel having a highest logical channel priority among sidelink logical channels, which have data available for transmission in a sidelink control period (SC period) and have not previously been selected in the same sidelink control period, wherein each of the sidelink logical channels belongs to a sidelink destination group, each of the sidelink logical channels is allocated to a logical channel group (LCG) depending on a priority of said each sidelink logical channel and on a priority of the logical channel group, and the logical channel group is defined per sidelink destination group; allocating radio resources to sidelink logical channels belonging to the selected sidelink destination group in decreasing priority order; and transmitting the data using the allocated radio resources(See Claim 1).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
CHAE et al. (US 20180139794, May 17, 2018) teaches METHOD AND APPARATUS FOR SELECTING RELAY BY DEVICE-TO-DEVICE COMMUNICATION TERMINAL AND TRANSMITTING OR RECEIVING SIGNAL IN WIRELESS COMMUNICATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464